Citation Nr: 0201229	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds to the chest, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the veteran's 
claim for an increased rating for residuals of gunshot wounds 
to the chest.
 

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The residuals of gunshot wounds to the chest are 
primarily manifested by three scars on the right chest wall, 
normal chest muscle with no restriction of range of motion, 
and normal pulmonary function tests, with an FEV 1 to FVC 
ratio of 76 percent.  


CONCLUSION OF LAW

The criteria for an increased rating, greater than 20 
percent, for residuals of gunshot wounds to the chest, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.71a, 4.73, 4.97, 4.118, Diagnostic Codes 
5297, 5321, 6843, 7803, 7804, and 7805 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on December 
18, 1944, he sustained three perforating gunshot wounds, 
noted as moderate to severe, to his chest, right side, with a 
compound comminuted fracture of the fourth rib.  He  
underwent surgical debridement on the day of the injury.  He 
had secondary closure of the wound on December 21, 1944.  
Sutures were removed on January 3, 1945, and he was returned 
to duty at that time. 

In August 1949, the veteran underwent a VA examination.  The 
veteran had complaints of chest pain upon heavy lifting.  The 
veteran's respiratory system was noted to be normal.  
Specifically, in addition to noting the veteran's healed 
scars, the examiner reported no rales, rubs, evidence of any 
pulmonary infiltration or fluid, restriction of breathing, or 
dyspnea.  Apices were clear.  Possible rib injury at the site 
of the wound was noted.  X-rays showed no significant 
abnormality of the heart or lungs.  The examiner diagnosed 
the veteran with healed multiple scars of the chest, with no 
evidence of pulmonary pathology.

In a September 1949 rating decision, the RO granted the 
veteran service connection for perforating gunshot wounds to 
the chest.  A 20 percent rating was assigned.  

In May 2000, the veteran filed a claim for an increased 
rating.  In June 2000, he  underwent VA muscles and 
respiratory examinations.  Respiratory examination showed 
that vocal fremitus was equal.  Bronchovesicular with 
hyperresonance was noted on percussion.  There were no rales, 
wheezing, or hemoptysis.  No fever, weight gain, or weight 
loss was noted.  He did not have a history of pulmonary 
failure.  Pulmonary function tests showed a pre-
bronchodilator FEV1 2.92 and post-bronchodilator of 2.92.  
His FEV1 to FVC ratio was 76 percent pre-bronchodilator and 
post-bronchodilator.  FEV 25 to 75 percent was noted to be 
2.49.  The examiner noted that the veteran's pulmonary 
function tests were normal.  

Muscles examination noted that the veteran had three gunshot 
wound scars to the right chest wall.  One was vertical, 
measuring about 4 centimeters (cm), and was hypopigmented and 
visible.  This scar was located around the anterior axillary 
line of the right second intercostal space.  The second scar 
extended from the axillary line across to the fourth 
intercostal space of the right chest, measuring about 8 cm.  
There was a third small scar, about 2 cm, that was around the 
eighth intercostal space on the right anterior axillary line.  
The veteran had normal expansion and breathing of the chest 
wall.  He did not have any restriction of range of motion.  

X-rays showed a normal heart size with atherosclerotic 
changes of the thoracic aorta.  There were prominent 
epicardial fat pads at both cardiophrenic angles.  The lungs 
were clear with no evidence of active pulmonary disease.  A 
curvilinear shadow of increased density superimposed over the 
posteromedial portion of the seventh right rib was noted.  It 
was noted that this was most likely a vascular shadow, but 
could also possibly represent a small area of disc 
atelectasis and/or linear fibrosis.  There were no old healed 
rib fractures.  There was minimal right convex scoliosis of 
the thoracic spine.  The radiologist's impression was 
atherosclerotic changes of the thoracic aorta and no active 
pulmonary disease.

The diagnosis on the muscles examination report was as 
follows: (1) normal chest muscle, and (2) radiologically no 
shrapnel, no fractures on chest x-rays film.  With regard to 
the respiratory examination diagnosis, it was noted that 
radiologically, there was a curvilinear shadow of increased 
density which superimposed over the posteromedial portion of 
the seventh right rib, which represented a vascular shadow or 
a small area of disk atelectasis or linear fibrosis.  

The claims file also contains photographs of the veteran's 
gunshot wounds taken in June 2000.


Analysis

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the April 
2001 Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.  Further, the veteran has not identified any 
outstanding, existing evidence that is necessary for 
adjudication of the matter on appeal.  Furthermore, the 
veteran underwent a VA examination in June 2000 in 
conjunction with this appeal.  Under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The veteran is currently rated 20 percent disabled under 
Diagnostic Code 6843.  Under Diagnostic Code 6843, a 10 
percent evaluation is warranted when FEV-1 is 71 to 80 
percent predicted, or when the ratio of FEV-1 to FVC is 71 to 
80 percent, or when DLCO (SB) is 66 to 80 percent predicted.  
A 30 percent evaluation is warranted when FEV-1 is 56 to 70 
percent predicted, or when the ratio of FEV-1 to FVC is 56 to 
70 percent, or when DLCO (SB) is 56 to 65 percent predicted. 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).

Note 3 to Diagnostic Code 6843 provides that gunshot wounds 
of the pleural cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI 
(Code 5321) will not be rated separately.  38 C.F.R. Part 4, 
Diagnostic Code 6843 (2001).  

The maximum rating allowed under Diagnostic Code 5321 is a 20 
percent rating, which is assigned for severe or moderately 
severe injury to Muscle Group XXI.  Also, under Diagnostic 
Code 7804, a 10 percent rating may be assigned for scars that 
are superficial, poorly nourished, with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent rating may be 
assigned for scars that are superficial, tender, and painful 
on objective demonstration.  Under Diagnostic Code 7805, 
other scars are to be rated based on limitation of the part 
affected. 

The Board concludes, after careful review of the medical 
evidence, that the veteran's current 20 percent evaluation 
fully contemplates the level of his service-connected gunshot 
wound residuals.  As to Diagnostic Code 6843, the veteran's 
most recent VA examination report states that the veteran had 
normal expansion and breathing of the chest wall and that 
pulmonary function tests were normal.  Review of the test 
results indicates that he does not meet the criteria for a 30 
percent rating; rather, he only meets the criteria for a 10 
percent rating (FEV-1/FVC of 76 percent).  As such, a higher 
rating under Diagnostic Code 6843 is not warranted.  In 
addition, an increased rating under Diagnostic Code 5321 is 
not warranted as a 20 percent rating is the maximum rating 
allowed.  Further, since a separate rating is not allowed for 
injuries to Muscle Group XXI (respiration) under Diagnostic 
Code 5321, further analysis under this rating code is 
unnecessary.  

The Board also finds that a separate compensable rating for 
the scars is not shown to be warranted.  The veteran has no 
subjective complaints of tenderness or pain and there is no 
objective evidence of tender and painful scars.  Likewise, 
there is no evidence of poorly nourished scars with repeated 
ulceration, or limitation of function.  Additionally, a 
compensable rating under Diagnostic Code 5297 is not 
warranted; while the veteran's service medical records show 
that he suffered a compound comminuted fracture of the fourth 
rib, evidence of removal of one or resection of two or more 
ribs without regeneration is not shown on x-rays, or any of 
the medical evidence of record.  

Finally, as there is no evidence of marked interference with 
employment (i.e., beyond that contemplated by a 20 percent 
rating), frequent periods of hospitalization or treatment, or 
other unusual factors associated with the gunshot wound 
residuals, consideration of the criteria and procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected gunshot wound residuals is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an increased rating, greater than 20 percent, 
for residuals of gunshot wounds to the chest is denied.



		
	T.M. SALARI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

